Case 3:17-cv-02989-X Document 296 Filed 10/29/20   Page 1 of 5 PageID 12377



                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

 UNITED STATES OF AMERICA,      §
                                §
       Plaintiff,               §
                                §
 v.                             §
                                §
 $4,480,466.16 IN FUNDS SEIZED  §
 FROM BANK OF AMERICA           §
 ACCOUNT ENDING IN 2653;        §
                                §
 $146,370.00 IN FUNDS SEIZED    §
 FROM BANK OF AMERICA           §
 ACCOUNT ENDING IN 0252;        §
                                §
 $77,437.59 IN FUNDS SEIZED     §
 FROM CHARLES SCHWAB            §
 ACCOUNT ENDING IN 8588;
                                §
                                §        Civil Action No. 3:17-CV-02989-X
 $263.47 in FUNDS SEIZED FROM
                                §
 WELLS FARGO ACCOUNT ENDING
                                §
 IN 2092;
                                §
 $9,668.28 IN FUNDS SEIZED FROM §
 BANK OF UTAH ACCOUNT           §
 ENDING IN 2251;                §
                                §
 $2,814.51 IN FUNDS SEIZED FROM §
 BANK OF UTAH ACCOUNT           §
 ENDING IN 8074;                §
                                §
 A 2014 LAMBORGHINI             §
 AVENTADOR (VIN                 §
 ZHWUR1ZD0ELA02916);            §
                                §
 A 2016 FERRARI 488 (VIN        §
 ZFF80AMA0G0219421);            §
                                §
 A 2017 BENTLEY CONTINENTAL     §
 GT V8 (VIN SCBFH7ZA0HC063118); §
                                §
 Case 3:17-cv-02989-X Document 296 Filed 10/29/20       Page 2 of 5 PageID 12378



  A 2017 MERCEDES-BENZ AMG S63  §
  (VIN WDDUG7JB4HA325733);      §
                                §
  A 2016 MERCEDES-BENZ G63 (VIN §
  WDCYC7DF4GX258941);           §
                                §
  A 2016 DODGE RAM 2500 (VIN    §
  3C6UR5DL1GG314858);           §
                                §
  A 2016 BMW ALPINA (VIN        §
  WBA6DC6C54GGK18160);          §
                                §
  REAL PROPERTY KNOWN AS
                                §
  14888 LAKE FOREST DRIVE,
                                §
  DALLAS, TEXAS;
                                §
                                §
  $11,005.00 IN FUNDS SEIZED
  FROM CAPITAL ONE ACCOUNT      §
  ENDING IN 2713;               §
                                §
  REAL PROPERTY KNOWN AS 195    §
  NORTH 200 WEST, LOGAN, UTAH; §
                                §
  REAL PROPERTY KNOWN AS 1408 §
  WEST 2125 SOUTH, LOGAN, UTAH, §
                                §
        Defendants in rem.      §


                   MEMORANDUM OPINION AND ORDER

      In September 2017, the United States seized claimant’s property and then filed

this civil forfeiture action a month later, alleging that the property is statutorily

forfeitable due to its relationship to criminal activity. The government requested a

stay in this case, which expired in May 2020, to avoid civil discovery prejudicing a

related criminal investigation.   To date, there has been no criminal indictment

related to this matter. The claimants filed a Motion to Dismiss for Failure to Bring

Case to Trial [Doc. No. 223]. For the reasons outlined below, the Court DENIES
 Case 3:17-cv-02989-X Document 296 Filed 10/29/20                     Page 3 of 5 PageID 12379



WITHOUT PREDJUDICE the motion to dismiss. The Court will entertain another

motion to dismiss in 30 days. Until then, the Court ADMINISTRATELY CLOSES

the case. This administrative closure cannot and will not stop the Court from ruling

on the pending Motions to Dismiss for Failure to State a Claim [Doc. No’s. 148, 151,

153, 155, 157, 159], and that ruling will be forthcoming.

                                       I. Legal Standards

      The government bears the responsibility of explaining and justifying

substantial delays in seeking forfeiture of seized property. 1 The Supreme Court has

held that substantial delays can implicate the claimant’s Fifth Amendment Due

Process rights and uses the four-factor test for speedy trial violations to determine

whether due process is infringed. 2 The four factors are: (1) length of delay; (2) the

reason for the delay; (3) the claimant’s assertion of his right; and (4) prejudice to the

claimant. 3

                                          II. Application

                                         A. Length of Delay

      In applying this balancing test, “the overarching factor is the length of delay.” 4

The Supreme Court regarded an 18-month delay between seizure and filing the

forfeiture action to be “quite significant,” and depriving the defendant of $8,850 for




      1   United States v. $23,407.69 in U.S. Currency, 715 F.2d 162, 166 (5th Cir. 1983).
      2   United States v. $8,850 in U.S. Currency, 461 U.S. 555, 563–64 (1983).
      3   Id. at 564 (citing Barker v. Wingo, 407 U.S. 514, 530 (1972)).
      4   Id. at 565.
 Case 3:17-cv-02989-X Document 296 Filed 10/29/20           Page 4 of 5 PageID 12380



that long was “undoubtedly a significant burden.” 5 Here, the government filed the

forfeiture action a month after seizure, but this action has been pending for three

years and involves several million dollars’ worth of currency and property.

                                  B. Reason for Delay

      Pending criminal proceedings, which often include forfeiture as part of the

sentence, can present a valid justification for delay, because “[a] prior civil suit might

serve to estop later criminal proceedings and may provide improper opportunities for

the claimant to discover the details of a contemplated or pending criminal

prosecution.” 6 This case has remained under a Court-imposed stay that lasted until

May 2020, which the government requested to avoid prejudice to their related

criminal investigation. In a sealed, ex parte declaration, which the Court will not

detail, the government provided a timeline for the criminal proceedings. However,

the government has yet to indict the claimants.

                                 C. Assertion of Rights

      The claimants have asserted their rights to the seized property here by filing

motions to dismiss and motions for summary judgment.

                                      D. Prejudice

      Regarding prejudice to the claimants, “[t]he primary inquiry here is whether

the delay has hampered the claimant in presenting a defense on the merits, through,

for example, the loss of witnesses or other important evidence.” 7 The claimants


      5   Id.
      6   Id. at 567.
      7   Id. at 569.
 Case 3:17-cv-02989-X Document 296 Filed 10/29/20        Page 5 of 5 PageID 12381



argued only that deprivation of their property is burdensome and did not discuss

whether they would suffer the sort of prejudice described by the Supreme Court.

                                     III. Conclusion

      In this case, the balance of factors indicates that the government’s delay in

bringing this case to trial is reasonable and does not yet implicate Fifth Amendment

due process concerns.     The Court, however, recognizes that the constitutional

dynamics in forfeiture cases are in constant flux, and the balance could be different

30 days from now. Accordingly, the Court DENIES WITHOUT PREJUDICE the

Motion to Dismiss for Failure to Bring Case to Trial.      The Court will entertain

another motion to dismiss in 30 days. Meanwhile, the Court ADMINISTRATIVELY

CLOSES this case for 30 days. This closure cannot and will not prohibit the Court’s

forthcoming rulings on the claimants’ Motions to Dismiss for Failure to State a Claim.

IT IS SO ORDERED, this 29th day of October 2020


                                      ___________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE
